Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                           July 24, 2018

      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
    STATE OF WASHINGTON,                                             No. 50807-9-II

                                Respondent,

         v.

    DONALD BRUCE MARTIN, JR.,                                 UNPUBLISHED OPINION

                                Appellant.

        MELNICK, J. –– Donald Bruce Martin, Jr. appeals his two misdemeanor convictions for

violation of a domestic violence protection order. Martin argues ineffective assistance of counsel

based on defense counsel’s failure to raise a necessity defense. Martin also argues that the

sentencing court erred by imposing domestic violence perpetrator treatment as a condition of his

sentence. We affirm his convictions and sentence.

                                              FACTS1

        Martin and Stefani Staats married and had two children. On August 15, 2016, Staats

obtained a temporary domestic violence protection order. She requested the protection order

following an occurrence between Martin and Staats where the State charged Martin with assault

in the second degree–domestic violence, harassment–domestic violence, and four counts of assault

in the fourth degree–domestic violence. The order granted Staats temporary care, custody, and

control of the minor children and prohibited Martin from interfering with Staats’s physical and


1
  The facts derive in part from the trial court’s findings of fact, which are all, except findings of
fact 10 and 22, unchallenged and therefore verities on appeal. State v. O’Neill, 148 Wash. 2d 564,
571, 62 P.3d 489 (2003).
50807-9-II


legal custody of the minor children. The order also prohibited Martin from contacting Staats or

the minor children.

       The next day, on August 16, the trial court signed an amended protection order, ordering

law enforcement to assist Staats in obtaining possession of her vehicle and custody of the two

children.

       Also on August 16, Pacific County Sheriff’s Deputy Jesse Eastham stopped Martin for

speeding. Martin was driving Staats’s vehicle and had both children in the car. Deputy Eastham

served both protection orders on Martin and explained that the orders required the surrender of the

minor children and the vehicle. Martin’s mother arrived on the scene. The deputy seized Staats’s

vehicle, but because the deputy did not have a writ of habeas corpus, he permitted Martin and the

children to leave with Martin’s mother.      Three days later, Martin’s mother contacted law

enforcement to return the children.

       For the above incident, the State charged Martin with two counts of custodial interference

in the first degree and three counts of “Violation of DV No-Contact” protection order, involving

Staats and the two children. Clerk’s Papers (CP) at 41.

       The matter proceeded to a bench trial. During opening arguments, defense counsel argued

that Martin did not return the children to Staats because there was a May 2016 court order

prohibiting her from having contact with them. The State objected, arguing that Staats’s prior

crimes were not properly before the court. The trial court asked, “isn’t this the statutory

defense[?]” 1 Report of Proceedings (RP) at 19. The State responded, “there’s been no mention

that there’d be a statutory defense. A general denial was all that’s been put forward.” 1 RP at 19.

Defense counsel then stated, “The order . . . prohibited the mother from having any contact with

minor children. This order specifically goes to [Martin’s] state of mind. This is a specific intent



                                                2
50807-9-II


crime.” 1 RP at 19. The trial court allowed defense counsel to continue with his opening argument

and then heard evidence.

       Staats testified that prior to the incident between her and Martin, the State charged her with

rape of a child in the third degree and child molestation in the third degree involving a teenage

patient at Staats’s work. Staats testified that on May 4, 2016, the court entered a no contact order

restricting her from contact with minors. She testified that the trial court corrected the order the

next day to allow her to have contact with her own children and that Martin was aware of this

correction. In response, Martin testified that at the time he was stopped with the children in

August, the May 2016 no contact order still prohibited Staats from contact with all minors.

       The trial court found Martin guilty of two counts of violation of a domestic violence

protection order involving the two children and that for each offense “domestic violence was pled

and proved.” CP at 60. The offenses were gross misdemeanors. RCW 26.50.110(1)(a). The trial

court found Martin not guilty of the other charges.

       The sentencing court sentenced Martin to a total of 364 days with 180 days suspended and

24 months of probation. The sentencing court ordered Martin to obtain domestic violence

perpetrator treatment and to complete this treatment before having contact with his children. The

sentencing court also imposed a $100 domestic violence fee. Martin appealed.

                                           ANALYSIS

       Martin contends that defense counsel was ineffective for failing to argue the affirmative

defense of necessity and that the sentencing court erred in requiring domestic violence perpetrator

treatment as a condition of his sentence and in imposing a domestic violence fee. We disagree.




                                                 3
50807-9-II


I.     INEFFECTIVE ASSISTANCE

       To demonstrate ineffective assistance of counsel, Martin must show that counsel’s

performance fell below an objective standard of reasonableness. State v. McFarland, 127 Wash. 2d
322, 334, 899 P.2d 1251 (1995); Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80
L. Ed. 2d 674 (1984). The record must show no legitimate strategic or tactical rationale for the

trial attorney’s decisions to establish deficient performance. McFarland, 127 Wash. 2d at 336.

Martin must also show there is a reasonable probability that, but for counsel’s errors, the result of

the proceeding would have differed. McFarland, 127 Wash. 2d at 334; Strickland, 466 U.S. at 687.

If Martin fails to establish either prong of the test, we need not inquire further. State v. Foster,

140 Wash. App. 266, 273, 166 P.3d 726 (2007). We must be “highly deferential” in evaluating a

challenged attorney’s performance. Strickland, 466 U.S. at 689. We strongly presume that the

attorney performed reasonably. State v. Brett, 126 Wash. 2d 136, 198, 892 P.2d 29 (1995).

       A party is guilty of violating a protection order if (1) there is an order, (2) the person to be

restrained knows of the order, and (3) the person violates the order. RCW 26.50.110(1)(a).

Necessity is a common law defense to a charged offense. State v. White, 137 Wash. App. 227, 230-

31, 152 P.3d 364 (2007). A necessity defense is available “when circumstances cause the accused

to take unlawful action in order to avoid a greater injury.” State v. Jeffrey, 77 Wash. App. 222, 224,

889 P.2d 956 (1995). The necessity defense is not available, however, where “the compelling

circumstances have been brought about by the accused or where a legal alternative is available to

the accused.” State v. Diana, 24 Wash. App. 908, 912-13, 604 P.2d 1312 (1979).




                                                  4
50807-9-II


       Based on the colloquy in our record between the State, the trial court, and defense counsel,

defense counsel knew of the necessity defense but instead chose to use Staats’s no contact order

to prove Martin lacked the intent to violate his own protection order. Defense counsel stated, “The

order . . . prohibited the mother from having any contact with minor children. This order

specifically goes to [Martin’s] state of mind. This is a specific intent crime.” 1 RP at 19.

Moreover, there was also evidence that Staats’s no contact order was amended the next day to

permit her to have contact with her children and that Martin was aware of this amendment. This

evidence would undermine a necessity defense.

       Counsel’s decision to not allege a necessity defense was clearly tactical. Since the record

shows a tactical rationale for counsel’s decision, Martin cannot establish deficient performance.

Therefore, his ineffective assistance of counsel claim fails. Foster, 140 Wash. App. at 273.

II.    DOMESTIC VIOLENCE PERPETRATOR TREATMENT AND DOMESTIC VIOLENCE FEE

       Next, Martin contends that the trial court erred by imposing domestic violence perpetrator

treatment as a condition of his sentence. Generally, we review sentencing conditions for an abuse

of discretion. State v. Riley, 121 Wash. 2d 22, 37, 846 P.2d 1365 (1993). A trial court abuses its

discretion if its decision is manifestly unreasonable or is based on untenable grounds or reasons.

State v. Montgomery, 163 Wash. 2d 577, 597, 183 P.3d 267 (2008). Courts possess wide discretion

to impose sentences and conditions with “carrot-and-stick incentive[s]” to promote rehabilitation,

which is a central goal of misdemeanor sentencing. Harris v. Charles, 171 Wash. 2d 455, 459, 465,

256 P.3d 328 (2011)). Probation conditions attached to misdemeanors need only “‘bear a

reasonable relation to the defendant’s duty to make restitution or . . . tend to prevent the future

commission of crimes.’” State v. Deskins, 180 Wash. 2d 68, 77, 322 P.3d 780 (2014) (quoting State

v. Williams, 97 Wash. App. 257, 263, 983 P.2d 687 (1999)).



                                                5
50807-9-II


       Here, the sentencing court sentenced Martin to a total of 364 days with 180 days suspended

and 24 months of probation. As part of his sentence, the sentencing court ordered Martin to obtain

domestic violence perpetrator treatment. Because the protection order that Martin violated was

issued following an occurrence between Martin and Staats where Martin was charged with

domestic violence and because the information charging Martin with the offenses stated that he

violated a domestic violence protection order, and because the trial court specially found that with

each offense “domestic violence was pled and proved,” the sentencing court had tenable grounds

to order Martin to obtain domestic violence perpetrator treatment both for rehabilitation and to

prevent the future commission of crimes. CP at 60. Accordingly, the sentencing court did not

abuse its discretion when it imposed domestic violence perpetrator treatment as a condition of

Martin’s sentence.

       Martin, in a cursory fashion, also contends the sentencing court erred by imposing a $100

domestic violence fee. Martin, however, fails to provide argument to support his contention and

fails to direct us to relevant parts of the record. See RAP 10.3(a)(6). Accordingly, we decline to

review this issue.

III.   APPELLATE COSTS

       Martin asks that we decline to impose appellate costs if the State prevails on appeal. If the

State makes a request for appellate costs, Martin may challenge that request before a commissioner

of this court under RAP 14.2.2




2
  The State includes a sufficiency of the evidence argument in its response brief. However, Martin
does not list sufficiency of the evidence as an issue in his opening brief nor does he provide
argument that insufficient evidence supports his convictions. Therefore, we need not reach this
issue.


                                                 6
50807-9-II


        We affirm.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.




                                                            Melnick, J.

We concur:




        Bjorgen, J.




        Lee, A.C.J.




                                                7